Name: Commission Regulation (EEC) No 1382/90 of 22 May 1990 re-establishing the levying of customs duties on tents, products of category 91 (order No 40.0910) and other made up textile articles, woven, products of category 112 (order No 40.1120), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 133/22 Official Journal of the European Communities 24. 5 . 90 COMMISSION REGULATION (EEC) No 1382/90 of 22 May 1990 re-establishing the levying of customs duties on tents, products of category 91 (order No 40.0910) and other made up textile articles, woven, products of category 112 (order No 40.1120), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, Whereas Article 10 of Regulation (EEC) No 3897/89 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of tents, products of category 91 (order No 40.0910) and other made textile articles, woven , originating in China, products of category 112 (order No 40.1120), the relevant ceiling amounts to 13 and 6 tonnes respectively ; Whereas on 8 May 1990 imports of the products in ques ­ tion into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 27 May 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(Unit) CN code Description 40.0910 91 6306 21 00 Tents (tonnes) 6306 22 00 Il 6306 29 00 40.1120 112 6307 20 00 Other made up textile articles , woven, excluding (tonnes) ex 6307 90 99 those of categories 113 and 114 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12 . 1989, p. 45.